COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  JOE RUBIO,                                         §                No. 08-18-00006-CR

                         Appellant,                  §                  Appeal from the

  v.                                                 §           Criminal District Court No. 1

  THE STATE OF TEXAS,                                §              of El Paso County, Texas

                          State.                     §                (TC# 20120D02166)

                                                §
                                              ORDER

        The reporter’s record was due to be filed on June 21, 2018 and none has been filed. Angie
Morales, Official Court Reporter for Criminal District Court No. 1 of El Paso County, advised the
Court on June 21, 2018 and July 2, 2018 that she has not received full payment for the reporter’s
record. Appellant’s appointed counsel has informed the Court that he has filed a motion for the
reporter’s record to be provided at county expense, but the trial court has not ruled on the motion.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal. If Appellant wishes to continue with the appeal, the trial
court must determine whether Appellant is able to afford to pay for the reporter’s record. The trial
court shall forward its findings to the District Clerk of El Paso County, Texas, on or before July
23, 2018. The District Clerk shall prepare and forward a supplemental clerk’s record containing
the trial court’s findings and forward the same to this Court on or before August 2, 2018. Further,
the trial court’s reporter shall prepare, certify, and file the record of the trial court proceedings with
this Court on or before August 2, 2018.

        IT IS SO ORDERED this 3rd day of July, 2018.


                                                         PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.